Citation Nr: 9907394	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  95-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right knee injury currently, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1980 to 
November 1983 and from February 1988 to February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A July 23, 1996 rating decision denied a temporary total 
disability rating based on his VA hospitalization in November 
and December 1995.  On August 19, 1996, the veteran was 
notified of the denial.  The notice of disagreement was 
received in December 1996.  The statement of the case on the 
issue was sent on January 8, 1997.  The veteran had one year 
from the date the notice of the denial was sent in August 
1996 or 60 days from the date the statement of the case was 
sent in January 1997, which ever was longer, to submit a 
substantive appeal.  38 C.F.R. § 20.302 (1998).  

In August 1997, the veteran's representative requested 
temporary total rating benefit because the veteran had been 
placed off work according to attached outpatient records.  
Those records indicated the veteran was examined on August 
18, 1997 and would be off work until January 1997.  A letter 
dated October 30, 1997, notified the veteran that this claim 
was denied.  

On February 13, 1998, the RO received a VA Form 9, Appeal to 
the Board of Veterans' Appeals, in which the veteran 
expressed disagreement with the rating decisions of October 
1997 and July 1996.  As to the October 1997 rating decision, 
this constituted a timely notice of disagreement.  The RO 
must now send the veteran a statement of the case on this 
issue.  If the veteran responds with a timely appeal, the 
Board will have jurisdiction and the issue should be returned 
for appellate review.  

The veteran also stated that he disagreed with the July 1996 
rating decision.  This raises the issue of the timeliness of 
appeal for a temporary total disability rating based on VA 
hospitalization in November and December 1995.  The veteran 
must be given a rating decision on this issue.  If he 
disagrees with the rating decision, the RO should issue a 
statement of the case.  If the veteran appeals, the Board 
will have jurisdiction of the timeliness issue.  

The issues of (1) entitlement to a temporary total rating 
based on being off work in August 1997; and (2) whether the 
appeal for a temporary total disability rating based on VA 
hospitalization in November and December 1995 was timely, are 
referred to the RO for appropriate action.  

These issues are not before the Board at this time

The Court has established that the VA has the right and 
obligation to decide its jurisdiction.  However, this cannot 
be done sua sponte without first according the appellant an 
opportunity to submit evidence or argument.  Cf. Marsh v. 
West, 11 Vet. App. 468 (1998).

Jurisdiction does indeed matter and it is not "harmless" when 
the VA during the claims adjudication process fails to 
consider threshold jurisdictional issues.  Absent a decision, 
a notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  An application that is not in 
accord with the statute shall not be entertained.  38 
U.S.C.A. § 7108 (West 1991).  38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA. Subsection 
(a) of that section establishes the basic framework for the 
appellate process, as follows: Appellate review will be 
initiated by a notice of disagreement [(NOD)] and completed 
by a substantive appeal after a statement of the case is 
furnished as prescribed in this section.  Bernard v. Brown, 4 
Vet. App. 384 (1994).  


REMAND

The appellant contends, in essence, that his right knee 
injury is more severe in nature than currently evaluated and 
that consequently he is entitled to an increased disability 
evaluation.

The right knee disability is currently rated as 10 percent 
disabling on the basis of slight knee subluxation or 
instability.  This rating is based on instability and 
subluxation only.  It is not based on limitation of motion or 
the functional equivalent of limitation of motion.  The VA 
examiner did not address the issue of functional loss due to 
pain.  

In DeLuca v. Brown, 8 Vet.App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  The Court determined that 38 C.F.R. § 4.40 
specifically refers to disability due to lack of normal 
"endurance", provides for a rating to be based on 
"functional loss . . . due to . . . pain", and states that 
"a part which becomes painful on use must be regarded as 
seriously disabled."  (Emphasis by Court).  Furthermore, 
section 4.40 provides that "[i]t is essential that the 
[rating] examination . . . adequately portray the . . . 
functional loss."  (Emphasis by Court).  The examiner should 
express an opinion on whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  These determinations 
should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups.  DeLuca, at 205.  In Arnesen v. 
Brown, 8 Vet.App. 432 (1995) the Court applied the principles 
of DeLuca to the rating of knees.  The examiner should 
evaluate the veteran's right knee in accordance with the 
guidance of the Court and the applicable regulations.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran for 
a VA orthopedic examination.  The entire 
claims folder and a copy of this Remand 
must be made available to and be reviewed 
by the examiner prior to the examination.  
All necessary tests and studies should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The physician 
should provide complete rationale for all 
conclusions reached and should 
specifically express an opinion on the 
following questions:  

a.  What is the correct current diagnosis 
for the veteran's right knee disability?  

b.  What is the range of knee motion, 
describing any limiting factors.  If the 
veteran experiences pain on motion, the 
physician should express an opinion as to 
the credibility of the complaints and then 
specify the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any pain 
appears and how it affects motion.  

c.  Describe all functional loss affecting 
the knee including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, atrophy of disuse, disturbance 
of locomotion or interference with weight 
bearing.  If possible, the examiner should 
describe the functional impairment in 
terms of the degree of additional range-
of-motion lost.  

2.  If the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 
(1998) and give him an opportunity to 
explain any good cause he may have for 
missing the examination.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  

The RO should review the veteran's claim.  The veteran and his 
representative should be provided with a supplemental 
statement of the case.  They should be afforded a reasonable 
period of time in which to respond.  Thereafter, in accordance 
with the current appellate procedures, the case should be 
returned to the Board for completion of appellate review.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until further 
notice is issued.

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


